DETAILED ACTION
The following is a first action on the merits of application serial no. 17/194814 filed 3/8/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/8/21 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 3 recites the limitation “a threshold value” in line 2. It is unclear as to what the value is pertaining to based on claim 1 reciting “a speed threshold” and not a “threshold value”. Please amend or clarify accordingly.
-Claim 7 recites the limitation "responsive to the determination that the speed of the vehicle is expected to be less than the speed threshold during the upcoming downhill grade " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 8 recites the limitation “determine a determined over speed” in line 6. It is unclear as to how the controller is to determine an already determined over speed, please clarify. Same issue pertains to claims 9 and 10.
-Claim 10 recites the limitation “a threshold value” in line 2. It is unclear as to what the value is pertaining to based on claim 8 reciting “a speed threshold” and not a “threshold value”. Please amend or clarify accordingly.
-Claim 10 recites the limitation “the upcoming grade is an upcoming grade,” in lines 2-3. It is unclear as to what the scope of coverage for this limitation is referring to. Is applicant referring to the upcoming grade being verified to actually occur?, please clarify.
-Claim 14 recites the limitation "responsive to the determination that the speed of the vehicle is expected to be less than the speed threshold during the upcoming downhill grade " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 14 recites the limitation “the control of the one or more components further comprises: disengage the transmission.”  It is unclear as to what scope of coverage for this limitation is referring to based on lines 1-3 reciting the vehicle speed less than threshold speed during upcoming grade is based on transmission being disengaged, please clarify.
-Claim 17 recites the limitation “a threshold value” in line 2. It is unclear as to what the value is pertaining to based on claim 15 reciting “a speed threshold” and not a “threshold value”. Please amend or clarify accordingly.
-Claim 17 recites the limitation “the upcoming grade is an upcoming grade,” in lines 2-3. It is unclear as to what the scope of coverage for this limitation is referring to. Is applicant referring to the upcoming grade being verified to actually occur?, please clarify.

Allowable Subject Matter
Claims 1-20 are allowed via prior art purposes only.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method of substantially preventing road speed excursions while traversing a road grade, by a controller determining a predicted vehicle over speed during an upcoming downhill grade based on a difference between predicted engine braking power and an amount of braking power that substantially prevents speed of vehicle from exceeding a speed threshold; and controlling one or more components of vehicle to substantially prevent vehicle from exceeding the threshold in response to determination and in combination with the limitations exactly as written in claim 1.
-(as to claim 8) a system having a controller having a processing circuit having a processor coupled to memory storing instructions when executed by circuit perform operations for substantially preventing road speed excursions while traversing road grade, the operations determine a determined over speed during an upcoming grade based on a difference between a determined engine braking power and an amount of braking power that substantially prevents vehicle speed from exceeding a speed threshold; and control one or more components of the vehicle to substantially prevent vehicle from exceeding the threshold in response to the determination and in combination with the limitations exactly as written in claim 8.
-(as to claim 15) similar to limitations as indicated as allowable in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Roos et al 20160332632, Figure 3, shows that it is well known in art to determine overspeed during an upcoming grade based on determined engine braking power to prevent vehicle speed from exceeding a threshold. However, Roos lacks determining the overspeed based on a difference between the determined engine braking power and an amount of braking power as recited.
-Andrasko et al 8738248, Figure 2, shows that it is well known in art to determine overspeed and use determined engine braking power and an amount of braking power to prevent vehicle speed from exceeding a threshold. However, Andrasko lacks determining the overspeed during an upcoming grade based on a difference between the determined engine braking power and an amount of braking power as recited.
-JPH08238952A, page 10, lines 27-33 in machine translation, shows that it is well known in art to use a difference between a determined engine braking power and an amount of braking power needed during traveling on a particular road grade to control deceleration speed during transmission shifting. However, JP lacks using the difference to determine an overspeed during an upcoming grade to prevent the vehicle speed from exceeding a threshold speed.
-Abiru 6671601, Figures 10 and 11 shows that it is well known in art to control engine braking during traveling on a particular road grade.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        August 27, 2022